—Appeal by the defendant from a judgment of the Supreme Court, Kings County (J. Goldberg, J.), rendered December 20, 2000, convicting him of criminal sale of a controlled substance in or near school grounds, criminal possession of a controlled substance in the third degree, and unlawful possession of marihuana, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s contention that the trial court erroneously issued an expanded identification charge is unpreserved for appellate review (see CPL 470.05 [2]; People v Johnson, 293 AD2d 489 [2002]). In any event, this charge was appropriate since the defendant asserted at trial that he was framed by the police and that he had been misidentified, and also called into question the accuracy and veracity of the identifying witnesses (see People v Calderon, 185 AD2d 853 [1992]; People v Ruffino, 110 AD2d 198 [1985]). Furthermore, the trial court did not *687unfairly marshal the evidence to the prejudice of the defendant (see People v Saunders, 64 NY2d 665, 667 [1984]; People v James, 194 AD2d 558, 559 [1993]; People v Erts, 138 AD2d 506, 508 [1988], affd 73 NY2d 872 [1989]).
The defendant’s remaining contention is without merit. Altman, J.P., Goldstein, Luciano and H. Miller, JJ., concur.